
	

114 HR 4848 IH: HIP Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4848
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Tom Price of Georgia (for himself and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To delay and suspend implementation of a comprehensive care for joint replacement (CJR) payment
			 model for episode-based payment for lower extremity joint replacement
			 (LEJR) under the Medicare program in a budget neutral manner.
	
	
 1.Short titleThis Act may be cited as the Healthy Inpatient Procedures Act of 2016 or the HIP Act. 2.FindingsCongress finds the following:
 (1)Patient choice has a uniquely positive influence in achieving quality, responsiveness, effectiveness, and efficiency of health care services.
 (2)The implementation of a Medicare payment model for comprehensive care for joint replacement (CJR) represents a significant change to the health care delivery system which could have a negative impact on patient choice, access, and quality.
 (3)Patients with higher-cost complex surgeries (such as hip fractures and ankle replacement procedures) or who suffer from multiple chronic conditions may especially be at risk in the implementation of that model.
 (4)The implementation of that model beginning April 1, 2016, provides physicians, hospitals, and post-acute providers with inadequate time to prepare for this abrupt shift in payment for these high-volume procedures and the changes in care delivery that they require.
			3.Delay and suspension of implementation of a comprehensive care for joint replacement (CJR) Medicare
			 payment model for lower extremity joint replacement (LEJR) in a budget
			 neutral manner
 (a)In generalThe Secretary of Health and Human Services shall not implement (and shall suspend any further implementation of) before January 1, 2018, the testing of a Comprehensive Care for Joint Replacement Model (CJR) (described in the rule published in the Federal Register on November 24, 2015 (80 Fed. Reg. 73274–73554)) to be conducted under section 1115A of the Social Security Act (42 U.S.C. 1315a) as an episode-based payment model for lower extremity joint replacement (LEJR). This section shall not apply to implementation of such model that has occurred before the date of the enactment of this Act.
 (b)ConstructionNothing in this section shall be construed to affect the authority of the Secretary to require the participation of providers of services, suppliers, and beneficiaries in the testing or expansion of any other innovative payment and service delivery model under section 1115A of the Social Security Act (42 U.S.C. 1315a).
			(c)Offsetting additional expenditures through reductions in amounts appropriated to the Prevention and
 Public Health Trust FundNotwithstanding any other provision of law, the amount otherwise appropriated to the Prevention and Public Health Trust Fund under section 4002(b) of the Public Health Service Act (42 U.S.C. 300u–11(b))—
 (1)for fiscal year 2017 is reduced (and rescinded) by $180,000,000 (or $185,000,000 if this Act is enacted before July 1, 2016); and
 (2)for fiscal year 2018 is reduced (and rescinded) by $50,000,000.  